Citation Nr: 1827963	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-28 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for sinusitis.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a cervical spine disorder (also claimed as neck pain).

4. Entitlement to service connection for a low back disorder (claimed as arthritis, bulging disc, and sciatica).

5. Entitlement to service connection for lumbosacral neuritis/radiculitis, to include as due to a low back disorder.

6. Entitlement to service connection for a head injury.

7. Entitlement to service connection for a nerve problem related to the head injury.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He has also indicated additional reserve service.

These claims primarily come before the Board of Veterans Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), though the sinusitis rating comes before the Board from a March 2012 rating decision that granted service connection for sinusitis and assigned a noncompensable rating with which the Veteran noted disagreement.

All issues except the sinusitis rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's sinusitis is manifested by less than three non-incapacitating episodes and less than 50 percent blockage of the nasal passages.





CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Codes (DC) 6513, 6522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran is currently in receipt of a noncompensable rating for this service-connected sinusitis which he claims does not accurately reflect the severity of his symptoms throughout the claims period.

The Veteran's sinusitis has been rated under 38 C.F.R. § 4.97, DC 6513.  The code provides for a 50 percent rating following surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, tenderness of affected sinusitis, and purulent discharge or crusting after repeated surgeries; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (4-6 weeks or more) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a lower 10 percent rating is warranted where there has been one or two incapacitating episodes or three to six non-incapacitating episodes as described by the 30 percent criteria; and a noncompensable rating is assigned where sinusitis has been detected by x-ray only.

Incapacitating episodes of sinusitis means one that requires bed rest and treatment by a physician.

The allergic rhinitis may also be applicable to this claim.  Allergic rhinitis is rated under 38 C.F.R. § 4.97 DC 6522, which provides for a 30 percent rating for allergic rhinitis with polyps; or a 10 percent rating for allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of a nasal passage on one side.

As to the Veteran's symptoms, a private treatment record from May 2010 shows equivocal mastoid sinus tender to palpation.

The Veteran was afforded a VA examination of his sinuses in April 2012.  Diagnoses of maxillary sinusitis and allergic rhinitis were noted.  The Veteran reported treatment twice in the previous twelve months for acute sinusitis.  He used Flunisolide intermittently to relieve congestion.  The Veteran has had chronic sinusitis detected by imaging studies, episodes of sinusitis, pain or tenderness of affected sinuses, and purulent discharges or crusting.  Two non-incapacitating episodes of sinusitis in the prior year were noted.  Less than 50 percent obstruction of the sinuses was noted.

VA treatment records show treatment for acute sinusitis in November 2012.  The Veteran experience congestion, drainage, and pressure in his forehead for at least two days.  Further, records show that the episode lasted 2-3 weeks.  A private treatment records show diagnosis of a sinus infection in January 2013 and complaints of sinus pressure in March 2013 with frontal sinuses tender to palpation.  The Veteran reported similar symptoms in September 2013 as well.

A private treatment record from May 2014 noted pansinus disease affecting the right maxillary and bilateral ethmoid sinuses demonstrating progression from previous imaging.  However, no additional symptomatology was noted to show a compensable worsening of the condition. 

The Board finds that a compensable rating for sinusitis is not warranted.  The Veteran's sinusitis has been confirmed by x-ray; however, his acute episodes of sinusitis have not been incapacitating.  Further, the examiner found that the Veteran's nasal passages are less than 50 percent obstructed.  The Veteran has also had non-incapacitating episodes of sinusitis during the claims period; however, these episodes were not characterized by at least three to six episodes with headaches associated with sinusitis, though some discharge and pressure were noted.  Overall, the Veteran's symptoms of his non-incapacitating episodes do not more nearly approximate the 10 percent criteria.  To the extent the Veteran used medication to control his symptoms, such medication was not indicated to be an antibiotic and used only intermittently.  See McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Therefore, under the applicable codes, the Board finds that a compensable rating is not warranted.

Finally, to the extent the Board denies higher ratings, there is no reasonable possibility that the medical records pertaining to the Veteran's reserve service that will be requested on remand are not relevant to the current severity of the Veteran's sinusitis as the records are from years immediately after service.  Thus, a remand for such records is not necessary.  38 C.F.R. § 3.159(d).


ORDER

An initial compensable rating for sinusitis is denied.

REMAND

Generally

The Veteran notes that he was in the reserves for two years after active duty.  He states that he was excused from yearly training because of his neck and low back injuries.  From his statement, it is unclear whether these disorders were incurred shortly after service while on inactive duty for training as part of the reserves or at some other point in his private life.  As a result, the AOJ should attempt to obtain service treatment and personnel records from the Veteran's reserve service.

Hearing Loss

The Veteran has been afforded two VA examinations of his hearing loss (in June and October 2011).  At each, pure tone threshold results were said to be unreliable because they were inconsistent with other testing conducted.  The AOJ in the June 2014 statement of the case (SOC) relied upon these results to find the Veteran had a current hearing loss disability; however, the Board is not currently willing to reach the conclusion that the Veteran has had a hearing loss disability as defined by 38 C.F.R. § 3.385 on the evidence before it.  Rather a new examination should be performed.  

Further, though the October 2011 examiner opined that the Veteran's hearing loss was less likely than not related to service, she did so solely on the basis that hearing loss was not shown on the Veteran's exit examination.  This is an inadequate basis for an opinion upon which the Board may rely as the primary evidence of record regarding nexus to service.  Dalton v. Peake, 21 Vet. App. 23 (2007).  The examiner should consider the Veteran's lay statements, including that he was exposed to loud blasts during service, and note that the Veteran is currently service connected for tinnitus.  Therefore, a new medical opinion should be obtained on remand.



Remaining Issues

The Board finds that the Veteran should be afforded VA examinations of his claimed cervical spine, low back, lower extremity radiculitis, head injury, and related nerve disorders.  VA is to afford a veteran an examination of a claimed condition when there is a current diagnosis or persistent symptoms thereof, an indication that in-service event or injury may be related to the current diagnosis or persistent symptoms thereof, and no examination has yet been conducted. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to each claimed disorder, there is a current diagnosis.  For the neck, the Veteran has a lump on the side of his neck that causes him pain and a December 2012 treatment record noted degenerative changes in the cervical spine.  Spinal disc bulging and degeneration has also been shown in the lumbar spine.  There are also reports of radiculitis in the lower extremities.  

The Veteran claims that the injury to his back occurred in the motor pool when he was lifting equipment and that he has had problems with his low back since that injury.  He is also claiming that his neck problems are related to service.

No VA examination of these disorders has yet been conducted, but one should be afforded to the Veteran on remand.  McLendon, supra.  Further, a medical opinion regarding whether his cervical spine, low back, and lower extremity radicular disorders are related to service should be obtained. 

Regarding the Veteran's head injury and related nerve symptoms, the Board also believes an examination is necessary.  The Veteran has stated that he was injured during basic training and when exposed to loud noises such as blasts from heavy equipment.  These have affected his nerves and thought processes and resulted in headaches.  The Board acknowledges that there is no evidence in the medical records for a current diagnosis of a head injury or of treatment related to such injury; however, the Board finds that the low threshold of McLendon has been met.  See Saunders v. Wilkie, No. 17-1466 (Fed. Cir. April 3, 2018) (holding that pain resulting in functional impairment constitutes a current disability).  Therefore, the Board finds that there is possible functional limitation due to an in-service event or injury, and an examination should be conducted and medical opinion obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain service treatment and personnel records related in the Veteran's reserve service.

2. After obtaining such records, afford the Veteran a VA audiology examination to determine whether the Veteran has hearing loss and whether it is at least as likely as not that it had its onset in service or is related to service or any in-service event.

3. Afford the Veteran VA examinations of his cervical spine, low back disorder, lumbosacral neuritis/radiculitis, head injury, and nerve problems related to such head injury by the appropriate examiner(s).  After review of the entire claims file, the examiner should opine as to:

(A) It is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disorders are related to, or onset within a year after separation from, service?  Please consider lay statements regarding continuity of symptomatology.

(B) Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disorders are related to, or onset within a year after separation from, service?  Please consider lay statements regarding continuity of symptomatology.

(C) Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbosacral neuritis/radiculitis is related to service? 

(D) Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbosacral neuritis/radiculitis was caused or aggravated by his low back disorders?

(E) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosis related to an in-service head injury, or functional limitation from such injury?  If so, please specify such diagnosis and its relationship to service or any event of service.

(F) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosis related to any in-service nerve disorder or functional limitation from such disorder?  If so, please specify such diagnosis and its relationship to service or any event of service.

A complete rationale should be provided for all opinions rendered.  Please consider the Veteran's lay statements of record as to the cause and treatment of these conditions.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 


claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


